Title: From Thomas Jefferson to William Short, 8 December 1788
From: Jefferson, Thomas
To: Short, William



Dear Sir
Paris Dec. 8. 1788.

My last to you was of the 21st. of Nov. addressed to Milan poste restante according to the desire expressed through Mrs. Paradise. I have lately received yours of the 19. of Nov. and sincerely felicitate you on your recovery. I wish you may have suffered this to be sufficiently established before you sat out on your journey. The present letter will probably reach you amidst the classical enjoiments of Rome. I feel myself kindle, at the reflection, to make that journey: but circumstances will oblige me to postpone it at least. We are here under a most extraordinary degree of cold. The thermometer has been 10°. of Reaumur below freezing. This is 8°. of Farenheit above zero, and was the degree of cold here in the year 1740. The long continuance of this severity, and the snow now on the ground give physical prognostications of a hard winter. You will be in a privileged climate and will have had an enviable escape from this. The Notables are not yet separated, nor is their treasonable vote against the people yet consolidated. But it will be. The parliament have taken up the subject, and passed a very laudable vote in opposition. They have made it the occasion of giving sketches of what should be a bill of rights. Perhaps this opposition of authority may give the court an option between the two. Stocks are rising slowly but steadily. The loan of 1784. is at 13. loss; the caisse d’escompte 4075. The Count de Bryenne has retired and M. de Puy-segur succeeded to his place. Mme. de Chambonois (sister of M. de Langeac) is dead of the smallpox. Pio is likely to receive a good appointment in his own country which will take him from us. Corn likely to be extremely scarce in France, Spain, and England. This country has offered a premium of 40. sous the quintal on flour of the U.S. and 30s. the  quintal on our wheat to be brought here between Feb. and June.
It turns out that the king of England’s original disease was a lunacy; that all they published about dropsical and hydrocephalic symptoms were lies, that the real disease of lunacy has come on with as little bodily indisposition as usually accompanies the first development of that disorder. There is reason to suspect his is of the dangerous species of madness, I mean that which disposes the subject to do mischeif, and will render it necessary for him to be confined as the furious maniacs are. He is to be brought to Kew. It is supposed they are now engaged in settling the regency, but incertain whether it will consist of one, or a plurality of persons.
American news comes down to the last of October. Pennsylvania and Connecticut had elected their new Senators. Genl. Washington writes me that industry and economy begin to take place of that idleness and extravagance which had succeeded the close of the war. The Patowmac canal in great forwardness. J. Ma. writes me word that Mr. Jay and Genl. Knox are talked of in the middle states for Vice presidents, but he queries whether both will not prefer their present births. It seems agreed that some amendments will be made to the new constitution. All are willing to add a bill of rights; but they fear the power of internal taxation will be abridged. The friends of the new government will oppose the method of amendment by a federal convention which would subject the whole instrument to change, and they will support the other method which admits Congress by a vote of ⅔ to submit specific changes to the assemblies, ¾ of whom must concur to establish them.
The inclosed letter is from Pellegrino, one of the Italian labourers established in our neighborhood. I fancy it contains one for his father. I have supposed it would not be unpleasant to you to have the delivery of it, as it may give you good opportunity of conferring with one of that class as much as you please. I obey at the same time my own wishes to oblige the writer. Mazzei is at this time ill, but not in danger.I am impatient to receive further letters from you which may assure me of the solidity of your recovery, being with great anxiety for your health & happiness, Dear Sir Your affectionate friend & servt,

 Th: Jefferson

